DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 7-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior arts of record are Burja (DE 102014222560, made of record on the IDS dated 6/29/2018), Calamia (WO 1987/005273), Muller (US 6,187,698), Garcia (WO 2012/026980), and Van Loon (US 2015/0122807). 
Regarding claim 1, none of the prior art of record, alone or in combination, meets all the limitations of the amended claim 1. Particularly, no reference meets the claimed, wherein the separate envelope of fiber composite material comprises a first end and a second end positioned opposite the first end in a direction of enveloping the shaped bodies, by inserting the first end into the flat recess to compensate by the flat recess a double layer arrangement of the separate envelope of fiber composite material wrapped around the shaped bodies at the first end to obtain a smooth surface without projecting portions of the fiber composite material.
Burja is the closest art of record and teaches a method of winding manufacturing cores (shaped bodies) with fiber composite material and using a vacuum injection structure to inject a matrix and cure the resulting structure. Burja meets the claimed, a fiber composite sandwich component, (Burja [0004] teaches a fiber composite component, Burja [0016] teaches the cores are wrapped which forms a sandwich) the method comprising: providing shaped bodies; (Burja [0033] describes production cores which are analogous to the claimed shaped bodies) enveloping the shaped bodies each with a separate envelope of fiber composite material (Burja [0016] teaches wrapping the cores with fiber composite material) comprising fibers oriented at least bidirectionally, (Burja Figure 4 shows the fiber is oriented bi-directionally) placing the shaped bodies, each enveloped with the separate envelope, (Burja Figure 4 shows the shaped bodies separately enveloped) respectively, next to each other in the vacuum injection structure (Burja [0031] teaches a vacuum device is used) introducing and distributing a matrix material into the vacuum injection structure until the fiber composite material of the separate envelopes is impregnated completely with the matrix material in the vacuum injection structure to form the fiber composite sandwich component (Burja [0032] teaches diffusing matrix material via a vacuum into the fiber material and curing the material) and removing the fiber composite sandwich component from the vacuum injection structure (Burja [0019] teaches removing the cores subsequently from the fiber composite which would require having been removed from the vacuum.)
Burja is the closest art of record that cites a process of wrapping the shaped bodies with the fiber material prior to the vacuum injection process. Although Burja [0016] discloses the wrapping step, Burja does not explicitly close the two ends wrapping around the shaped body as claimed. Although it may be inherent that in order to wrap or wind the fiber, it would require at least one free end, Burja does not explicitly disclose any step of inserting one end of the wrapping into a flat recess and does not meet the claimed, wherein the separate envelope of fiber composite material comprises a first end and a second end positioned opposite the first end in a direction of enveloping the shaped bodies, by inserting the first end into the flat recess to compensate by the flat recess a double layer arrangement of the separate envelope of fiber composite material wrapped around the shaped bodies at the first end to obtain a smooth surface without projecting portions of the fiber composite material. Burja also describes a distribution recess and other recesses that serve to distribute matrix material. Although these might meet the broadest reasonable interpretation of a first recess, it is possible that if the fiber composite material was inserted into the distribution recesses, they would not be able to function as distribution recesses because they are filled with a fiber material and as such, none of the distribution recesses as described in Burja could serve the purpose of the first recess as claimed. Additionally, the flat recess describe in Burja [0015] is between the cores rather than a flat recess in a surface of the shaped bodies. Again, although there is fiber in the recess as described in Burja [0015], Burja is not specific enough to describe inserting the first end into the flat recess. 
Van Loon was previously cited to meet the limitations regarding the fiber wrapping and inserting the fiber into the first recess.  Van Loon [0077] describes a composite tape that is wound and could overlap a first winding. This could meet the claimed, a double layer arrangement of the separate envelope of fiber composite material wrapped around the shaped bodies, however, the embodiment in Van Loon [0077] does not describe inserting the first end into the flat recess to compensate by the flat recess a double layer arrangement of the separate envelope of fiber composite material. The embodiment in Van Loon [0065] is cited which describes winding with a composite material and clamping the tape in a groove (first recess). When combined, Van Loon [0065] and [0077] might meet the claimed, by inserting the first end into the flat recess to compensate by the flat recess a double layer arrangement of the separate envelope of fiber composite material wrapped around the shaped bodies. However, [0065] of Van Loon also teaches hooks or protrusions which would not meet the claimed, to obtain a smooth surface without projecting portions of the fiber composite material.  wherein the separate envelope of fiber composite material comprises a first end and a second end positioned opposite the first end in a direction of enveloping the shaped bodies, by inserting the first end into the flat recess to compensate by the flat recess a double layer arrangement of the separate envelope of fiber composite material wrapped around the shaped bodies at the first end to obtain a smooth surface without projecting portions of the fiber composite material.
The other references cited are Calamia, Muller, and Garcia. However, none of Calamia, Muller, or Garcia are directed to fiber wrapping and do not meet the limitations of claim 1. 
Calamia meets the claimed, a method for producing a boat hull wall (Calamia page 5 lines 25- page 6 lie 9 teach making a hull for a watercraft) comprised of extruded polystyrene hard foam, (Calamia page 5 lines 26-36 teach polystyrene is used in the hull) wherein the shaped bodies have a shape for forming a boat hull wall together (Calamia page 6 lines 18-24 describe trapezoidal shapes that form a hull wall.) Garcia is not directed to wrapping shaped bodies with fiber and cannot meet the claimed, wherein the separate envelope of fiber composite material comprises a first end and a second end positioned opposite the first end in a direction of enveloping the shaped bodies, by inserting the first end into the flat recess to compensate by the flat recess a double layer arrangement of the separate envelope of fiber composite material wrapped around the shaped bodies at the first end to obtain a smooth surface without projecting portions of the fiber composite material.
Muller is cited to teach the lower and upper cover layers of the fiber composite material in the vacuum structure, placing a continuous lower cover layer of fiber composite material, onto the continuous lower cover layer placing a continuous upper cover layer of fiber composite material, Muller col. 2 lines 55-64 teach stacking a lower cover and Muller col. 2 lines 55-64 teach stacking with an upper cover. Garcia is cited to teach sealing the vacuum injection structure (Garcia [00085] teaches sealing a vacuum bag.) Neither Muller nor Garcia is directed to wrapping shaped bodies with fiber and cannot meet the claimed, wherein the separate envelope of fiber composite material comprises a first end and a second end positioned opposite the first end in a direction of enveloping the shaped bodies, by inserting the first end into the flat recess to compensate by the flat recess a double layer arrangement of the separate envelope of fiber composite material wrapped around the shaped bodies at the first end to obtain a smooth surface without projecting portions of the fiber composite material.
Claims 8-11 depend from claim 1 and are also allowable. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, filed 3/28/2021, with respect to claim 1 and the Burja/Van Loon references have been fully considered and are persuasive.  The rejection of  claim 1 has been withdrawn.  Examiner agrees that Van Loon does not teach which end of the fiber leads the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        

/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744